Citation Nr: 0406840	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  99-02  431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from March 
to September 1962.  This appeal originally came before the 
Board of Veterans' Appeals (Board) on appeal from a July 1998 
rating decision of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).

In August 2000, the Board remanded the case for additional 
development.  

In March 2003, the Board undertook additional development of 
the veteran's claim.  Pursuant to that request, a VA 
examination was conducted in March 2003.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran has asbestosis which has been medically 
attributed to work in a boiler room during his period of 
ACDUTRA in 1962.


CONCLUSION OF LAW

Asbestosis was incurred during a period of ACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of entitlement to 
service connection for asbestosis, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
Board is taking action favorable to the veteran in granting 
the veteran's claim of service connection for peripheral 
vascular disease of the lower extremities, and the decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Additionally, since the Board undertook additional 
development of the veteran's claim, and obtained a VA 
examination in March 2003, the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) 
(which allowed the Board to undertake the action necessary 
for a proper appellate decision) because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Under 
the circumstances of the present case, it is the Board's 
conclusion that there is no need to remand the case to the RO 
for initial review of the developed evidence prior to the 
Board adjudicating the veteran's claim.  This is so because 
the Board is taking action favorable to the veteran in 
granting the veteran's claim of service connection for 
asbestosis, and the decision at this point poses no risk of 
prejudice to the veteran.  See Bernard, supra.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 
(West 2002).

The veteran contends that he has asbestosis resulting from 
exposure to asbestos while working in boiler rooms at Ft. 
Jackson, South Carolina, and Ft. Bragg, North Carolina, 
during a six month period of ACDUTRA in 1962.  

A June 1988 examination report by C.F.T., Jr., M.D., 
Professor Emeritus, Medicine and Pulmonary Diseases, noted 
that chest X-rays and pulmonary function studies had been 
accomplished.  It was noted that the veteran had his own 
business as an insulator contractor.  The impression was 
pulmonary asbestosis.

A November 1990 report by A.T.I., M.D., noted that the 
veteran had pulmonary disease directly related to his work 
environment.  A February 1994 statement from A.T.I, M.D., 
noted that the veteran had been treated for recurrent upper 
respiratory infections which were the result of asbestosis.

A Social Security Administrative Law Judge decision dated in 
July 1996 notes that the veteran was entitled to disability 
benefits from January 1993.  It was reported that the veteran 
had relevant work as an industrial insulator and foreman for 
24 years.  

A statement dated in November 1997 from Dr. I stated that it 
was as likely as not that the veteran's asbestosis could 
possibly be related to work around boilers during active duty 
training in 1962.

An October 1998 statement from Dr. I. stated that the veteran 
had been under his care since 1994 with chief complaints of 
chronic obstructive pulmonary disease and acute bronchitis.  
These conditions, in his opinion, were directly related to 
exposure to asbestos products.  "Since this patient was 
exposed to asbestos in his work environment, it is more 
likely than not, that his asbestosis is a work related 
condition."

Lay statements were received in January 1999 from two men who 
served in the National Guard with the veteran in 1962.  Both 
indicated that the veteran worked in a boiler room at Ft. 
Jackson and that the pipes in the room were heavily wrapped 
in asbestos.  A statement by the veteran written in September 
2000 noted that his work history from 1957 to 1993 was as the 
manager of a grocery store and a sheet metal foreman.  A 
written statement received in August 2001 from the 
Environmental Office Team Leader at Ft. Jackson, South 
Carolina, stated that during 1962 there were hundreds of 
boiler rooms on Ft. Jackson, and "most of these boiler rooms 
probably contained asbestos."  

The garrison commander from Fort Bragg, in an August 2001 
statement, noted that asbestos was present in 1962 in the 
heating plant and boiler rooms.  It was reported that mostly 
civilians worked in the heating plant at that time and that 
exposure in the mechanical rooms was unlikely since the 
asbestos was not "friable".   

A VA pulmonary examination was conducted in March 2003.  The 
examiner reviewed the claims folder and examined the veteran.  
The examiner diagnosed history of asbestos exposure with 
pleural effusion; moderate chronic obstructive pulmonary 
disease; and history of smoking.  He noted that the veteran 
had only a six month history of possible exposure to asbestos 
in service, and that all his other work history involved 
sheet metal.  The examiner noted that the post surgical CT 
showed pleural plaques and fibrosis which may have been due 
to asbestosis.  It was the examiner's opinion that "the 
veteran's current respiratory condition is due to all his 
above diagnoses and is- at least as likely as not- related to 
his six month service exposure to asbestos."

In January 2004, the Board obtained an opinion from a Board-
certified pulmonary medicine specialist at the Togus, Maine, 
VAMC.  That physician reviewed the claims folder, and 
concluded that the veteran suffers from asbestosis that is 
more likely than not related to his exposure during his 
period of active duty for training in 1962.  The physician's 
opinion was based on the veteran's "very credible history" 
of asbestos exposure; a chest X-ray that at least some have 
described as showing increased interstitial markings 
consistent with asbestosis; a CT scan of the chest showing 
calcified pleural plaques and pleural fibrosis; and a history 
of bronchitis and chronic obstructive pulmonary disease with 
relatively minor smoking history.

Review of the record indicates that the veteran has a 
diagnosis of asbestosis which has been medically linked to 
his period of boiler room duty in 1962 at Fts. Jackson and 
Bragg.  Though social security records suggest that the 
veteran had work experience as an insulator and at least one 
physician has suggested that the asbestosis is due to his 
work, the veteran has claimed that his post service work 
experience was mostly as a sheet metal foreman.  The VA 
pulmonary specialist agreed with the prior diagnoses of 
asbestosis, which was as likely as not related to asbestos 
exposure in service.  Resolving doubt in the veteran's favor, 
he is entitled to service connection for asbestosis.  38 
C.F.R. §§  3.102, 3.303 (2003).


ORDER

Service connection for asbestosis is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



